Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157879 & (20)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  DANIEL W. RUDD,                                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 157879
                                                                    COA: 343759
                                                                    Muskegon CC: 17-004334-CZ
  CITY OF NORTON SHORES,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 31, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2018
         s0606
                                                                              Clerk